DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 14 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 8406607, 9143718, 9794644, 9986306, 10555052, 10924816, and 10945049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A method comprising: accessing, by a media device, a media stream that includes a first sequence of items of content corresponding to a first channel and a second sequence of items of content corresponding to a second channel; accessing, by the media device, a first reference stream defining a sequence of first reference fingerprints corresponding to respective segments of at least some of the items of content in the first sequence; accessing, by the media device, a second reference stream defining a sequence of second reference fingerprints corresponding to respective segments of at least some of the items of content in the second sequence; computing, by a processor of the media device, a first computed fingerprint from a particular segment of the first sequence of items of content of the media stream and a second computed fingerprint from a particular segment of the second sequence of items of content of the media stream; performing, by the processor of the media device, comparisons of (i) the first computed fingerprint to one or more of the first reference fingerprints and (ii) the second computed fingerprint to one or more of the second reference fingerprints; making a decision, based on the comparisons, to render the particular segment of the first sequence of items of content or the particular segment of the second sequence of items of content; and 2rendering, based on the decision, the particular segment of the first sequence of items of content or the particular segment of the second sequence of items of content (Independent claim 1; claims 2-14 depend from claim 1).
A non-transitory machine-readable medium having instructions embodied thereon, which, when executed by one or more processors of a machine, cause the machine to perform operations comprising: accessing, a media stream that includes a first sequence of items of content corresponding to a first channel and a second sequence of items of content corresponding to a second channel; accessing a first reference stream defining a sequence of first reference fingerprints corresponding to respective segments of at least some of the items of content in the first sequence; accessing a second reference stream defining a sequence of second reference fingerprints corresponding to respective segments of at least some of the items of content in the second sequence; computing a first computed fingerprint from a particular segment of the first sequence of items of content of the media stream and a second computed fingerprint from a particular segment of the second sequence of items of content of the media stream ; performing comparisons of (i) the first computed fingerprint to one or more of the first reference fingerprints and (ii) the second computed fingerprint to one or more of the second reference fingerprints; making a decision, based on the comparisons, whether to render the particular segment of the first sequence of items of content or the particular segment of the second sequence of items of content; and rendering, based on the decision, the particular segment of the first sequence of items of content or the particular segment of the second sequence of items of content (Independent claim 15; claims 16-28 depend from claim 15).
A media device comprising: a plurality of receivers configured to access a media stream that includes a first sequence of items of content corresponding to a first channel and a second sequence of items of content corresponding to a second channel; a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: accessing the media stream that includes the first sequence of items of content corresponding to the first channel and the second sequence of items of content corresponding to the second channel; accessing a first reference stream defining a sequence of first reference fingerprints corresponding to respective segments of at least some of the items of content in the first sequence; accessing a second reference stream defining a sequence of second reference fingerprints corresponding to respective segments of at least some of the items of content in the second sequence; computing a first computed fingerprint from a particular segment of the first sequence of items of content of the media stream and a second computed fingerprint from a particular segment of the second sequence of items of content of the media stream ; performing comparisons of (i) the first computed fingerprint to one or more of the first reference fingerprints and (ii) the second computed fingerprint to one or more of the second reference fingerprints; 10making a decision, based on the comparisons, whether to render the particular segment of the first sequence of items of content or the particular segment of the second sequence of items of content; and rendering, based on the decision, the particular segment of the first sequence of items of content or the particular segment of the second sequence of items of content (Independent claim 29; claims 30-42 depend from claim 29).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
January 29, 2022